Exhibit 10.16

SUBSIDIARY GUARANTY

 

 

New York, New York

July 31, 2007

          FOR VALUE RECEIVED, and in consideration of note purchases from, or
credit otherwise extended or to be extended by Calliope Capital Corporation
(“Calliope”) to or for the account of INCENTRA SOLUTIONS, INC., a Nevada
corporation (the “Company”) from time to time and at any time and for other good
and valuable consideration and to induce Calliope, in its discretion, to
purchase such notes or make other extensions of credit and to make or grant such
renewals, extensions, releases of collateral or relinquishments of legal rights
as Calliope may deem advisable, each of the undersigned (and each of them if
more than one, the liability under this Guaranty being joint and several)
(jointly and severally referred to as “Guarantors” or “the undersigned”)
unconditionally guaranties to Calliope, its successors, endorsees and assigns
the prompt payment when due (whether by acceleration or otherwise) of all
present and future obligations and liabilities of any and all kinds of each
Company to Calliope and of all instruments of any nature evidencing or relating
to any such obligations and liabilities upon which such Company or one or more
parties and such Company is or may become liable to Calliope, whether incurred
by such Company as maker, endorser, drawer, acceptor, guarantors, accommodation
party or otherwise, and whether due or to become due, secured or unsecured,
absolute or contingent, joint or several, and however or whenever acquired by
Calliope, whether arising under, out of, or in connection with (i) that certain
Securities Purchase Agreement dated as of the date hereof and between the
Company and Calliope (the “Securities Purchase Agreement”) and (ii) each Related
Agreement referred to in the Securities Purchase Agreement (the Securities
Purchase Agreement and each Related Agreement, as each may be amended, modified,
restated and/or supplemented from time to time, are collectively referred to
herein as the “Documents”), or any documents, instruments or agreements relating
to or executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, or any other obligations or
liabilities of such Company to Calliope, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise (all of which are herein collectively referred
to as the “Obligations”), and irrespective of the genuineness, validity,
regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Company under Title 11, United States Code, including, without
limitation, obligations or indebtedness of any Company for post-petition
interest, fees, costs and charges that would have accrued or been added to the
Obligations but for the commencement of such case. Terms not otherwise defined
herein shall have the meaning assigned such terms in the Securities Purchase
Agreement. In furtherance of the foregoing, the undersigned hereby agrees as
follows:

          1. No Impairment. Calliope may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Obligations or increase or
decrease the interest rate thereon, or any other agreement with any Company or
with any other party to or person liable on any of the Obligations, or
interested

--------------------------------------------------------------------------------



therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between Calliope and any Company or any such other party or
person, or make any election of rights Calliope may deem desirable under the
United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally (any of the foregoing,
an “Insolvency Law”) without in any way impairing or affecting this Guaranty.
This Guaranty shall be effective regardless of the subsequent incorporation,
merger or consolidation of any Company, or any change in the composition,
nature, personnel or location of any Company and shall extend to any successor
entity to each Company, including a debtor in possession or the like under any
Insolvency Law.

          2. Guaranty Absolute. Subject to Section 5(c) hereof, each of the
undersigned jointly and severally guarantees that the Obligations will be paid
strictly in accordance with the terms of the Documents and/or any other
document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Company with
respect thereto. Guarantors hereby knowingly accept the full range of risk
encompassed within a contract of “continuing guaranty” which risk includes the
possibility that a Company will contract additional obligations and liabilities
for which Guarantors may be liable hereunder after such Company’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not such Company has properly authorized incurring such
additional obligations and liabilities. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to any Company, have been made by Calliope to
induce the undersigned to enter into this Guaranty and (ii) any extension of
credit to any Company shall be governed solely by the provisions of the
Documents. The liability of each of the undersigned under this Guaranty shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any waiver, indulgence, renewal,
extension, amendment or modification of or addition, consent or supplement to or
deletion from or any other action or inaction under or in respect of the
Documents or any other instruments or agreements relating to the Obligations or
any assignment or transfer of any thereof, (b) any lack of validity or
enforceability of any Document or other documents, instruments or agreements
relating to the Obligations or any assignment or transfer of any thereof, (c)
any furnishing of any additional security to Calliope or its assignees or any
acceptance thereof or any release of any security by Calliope or its assignees,
(d) any limitation on any party’s liability or obligation under the Documents or
any other documents, instruments or agreements relating to the Obligations or
any assignment or transfer of any thereof or any invalidity or unenforceability,
in whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
Company, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the

2

--------------------------------------------------------------------------------



undersigned. Any amounts due from the undersigned to Calliope shall bear
interest until such amounts are paid in full at the highest rate then applicable
to the Obligations. Obligations include post-petition interest whether or not
allowed or allowable.

          3. Waivers.

 

 

 

          (a) This Guaranty is a guaranty of payment and not of collection.
Calliope shall be under no obligation to institute suit, exercise rights or
remedies or take any other action against any Company or any other person or
entity liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and each of the
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require Calliope to do any of the foregoing. Each of the
Guarantors further consents and agrees that Calliope shall be under no
obligation to marshal any assets in favor of Guarantors, or against or in
payment of any or all of the Obligations. Each of the undersigned hereby waives
all suretyship defenses and any rights to interpose any defense, counterclaim or
offset of any nature and description which the undersigned may have or which may
exist between and among Calliope, any Company and/or the undersigned with
respect to the undersigned’s obligations under this Guaranty, or which any
Company may assert on the underlying debt, including but not limited to failure
of consideration, breach of warranty, fraud, payment (other than cash payment in
full of the Obligations), statute of frauds, bankruptcy, infancy, statute of
limitations, accord and satisfaction, and usury.

 

 

 

          (b) Each of the undersigned further waives (i) notice of the
acceptance of this Guaranty, of the extensions of credit, and of all notices and
demands of any kind to which the undersigned may be entitled, including, without
limitation, notice of adverse change in any Company’s financial condition or of
any other fact which might materially increase the risk of the undersigned and
(ii) presentment to or demand of payment from anyone whomsoever liable upon any
of the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.

 

 

 

          (c) Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by Calliope,
the undersigned shall not be entitled to be subrogated to any of the rights of
Calliope against any Company or against any collateral or guarantee or right of
offset held by Calliope for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
any Company in respect of payments made by the undersigned hereunder, until all
amounts owing to Calliope by each Company on account of the Obligations are
indefeasibly paid in full and Calliope’ obligation to extend credit pursuant to
the Documents has been irrevocably terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and Calliope’s obligation to extend credit pursuant to the
Documents shall not have been terminated, such amount shall be held by the
undersigned in trust for Calliope, segregated from other funds of the
undersigned, and shall forthwith upon, and in any event within

3

--------------------------------------------------------------------------------




 

 

 

two (2) business days of, receipt by the undersigned, be turned over to Calliope
in the exact form received by the undersigned (duly endorsed by the undersigned
to Calliope, if required), to be applied against the Obligations, whether
matured or unmatured, in such order as Calliope may determine, subject to the
provisions of the Documents. Any and all present and future obligations and
liabilities of each Company to any of the undersigned are hereby waived and
postponed in favor of, and subordinated to the full payment and performance of,
all Obligations of each Company to Calliope.

          4. Security. All sums at any time to the credit of the undersigned and
any property of the undersigned in Calliope’s possession or in the possession of
any bank, financial institution or other entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, Calliope (each such entity, an “Affiliate”) shall be deemed
held by Calliope or such Affiliate, as the case may be, as security for any and
all of the undersigned’s obligations and liabilities to Calliope and to any
Affiliate of Calliope, no matter how or when arising and whether under this or
any other instrument, agreement or otherwise.

          5. Representations and Warranties. Each of the undersigned hereby
jointly and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the Documents have been irrevocably terminated), that:

 

 

 

          (a) Corporate Status. It is a corporation, partnership or limited
liability company, as the case may be, duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.

 

 

 

          (b) Authority and Execution. It has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Guaranty.

 

 

 

          (c) Legal, Valid and Binding Character. This Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.

 

 

 

          (d) Violations. The execution, delivery and performance of this
Guaranty will not violate any requirement of law applicable to it or any
contract, agreement or instrument to which it is a party or by which it or any
of its property is bound or result in the creation or imposition of any
mortgage, lien or other encumbrance other than in favor of Calliope on any of
its property or assets pursuant to the provisions of any of the foregoing,
which, in any of the foregoing cases, could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

4

--------------------------------------------------------------------------------




 

 

 

          (e) Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

 

 

          (f) Litigation. No litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting it, or
any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

 

 

          (g) Financial Benefit. It has derived or expects to derive a financial
or other advantage from each and every loan, advance or extension of credit made
under the Documents or other Obligation incurred by the Companies to Calliope.

 

 

 

          (h) Solvency. As of the date of this Guaranty, (a) the fair saleable
value of its assets exceeds its liabilities and (b) it is meeting its current
liabilities as they mature.

          6. Acceleration.

 

 

 

          (a) If any breach of any covenant or condition or other event of
default shall occur and be continuing under any agreement made by any Company or
any of the undersigned to Calliope, or any Company or any of the undersigned
should at any time become insolvent, or make a general assignment, or if a
proceeding in or under any Insolvency Law shall be filed or commenced by, or in
respect of, any of the undersigned, or if a notice of any lien, levy, or
assessment is filed of record with respect to any assets of any of the
undersigned by the United States of America or any department, agency, or
instrumentality thereof, or if any taxes or debts owing at any time or times
hereafter to any one of them becomes a lien or encumbrance upon any assets of
the undersigned in Calliope’s possession, or otherwise, any and all Obligations
shall for purposes hereof, at Calliope’s option, be deemed due and payable
without notice notwithstanding that any such Obligation is not then due and
payable by the Companies.

 

 

 

          (b) Each of the undersigned will promptly notify Calliope of any
default by such undersigned in its respective performance or observance of any
term or condition of any agreement to which the undersigned is a party if the
effect of such default is to cause, or permit the holder of any obligation under
such agreement to cause, such obligation to become due prior to its stated
maturity and, if such an event occurs, Calliope shall have the right to
accelerate such undersigned’s obligations hereunder.

          7. Payments from Guarantors. Calliope, in its sole and absolute
discretion, with or without notice to the undersigned, may apply on account of
the Obligations any payment from the undersigned or any other guarantors, or
amounts realized from any security for the

5

--------------------------------------------------------------------------------



Obligations, or may deposit any and all such amounts realized in a non-interest
bearing cash collateral deposit account to be maintained as security for the
Obligations.

          8. Costs. The undersigned shall pay on demand, all costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of Calliope hereunder
or under any of the Obligations.

          9. No Termination. This is a continuing irrevocable guaranty and shall
remain in full force and effect and be binding upon the undersigned, and each of
the undersigned’s successors and assigns, until all of the Obligations have been
indefeasibly paid in full and Calliope’s obligation to extend credit pursuant to
the Documents has been irrevocably terminated. If any of the present or future
Obligations are guarantied by persons, partnerships, corporations or other
entities in addition to the undersigned, the death, release or discharge in
whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of any undersigned under this Guaranty.

          10. Recapture. Anything in this Guaranty to the contrary
notwithstanding, if Calliope receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by Calliope, the undersigned’s obligations to Calliope
shall be reinstated and this Guaranty shall remain in full force and effect (or
be reinstated) until payment shall have been made to Calliope, which payment
shall be due on demand.

          11. Books and Records. The books and records of Calliope showing the
account between Calliope and each Company shall be admissible in evidence in any
action or proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof (absent manifest error).

          12. No Waiver. No failure on the part of Calliope to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Calliope of any
right, remedy or power hereunder preclude any other or future exercise of any
other legal right, remedy or power. Each and every right, remedy and power
hereby granted to Calliope or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Calliope at
any time and from time to time.

          13. Waiver of Jury Trial. EACH OF THE UNDERSIGNED DESIRES THAT ITS
DISPUTES BE RESOLVED BY A JUDGE APPLYING APPLICABLE LAWS. THEREFORE, TO ACHIEVE
THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION,
EACH OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN CALLIOPE, AND/OR ANY OF THE UNDERSIGNED ARISING OUT
OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE

6

--------------------------------------------------------------------------------



RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY
DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

          14. Governing Law; Jurisdiction. THIS GUARANTY CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
EACH OF THE UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE
UNDERSIGNED, ON THE ONE HAND, AND CALLIOPE, ON THE OTHER HAND, PERTAINING TO
THIS GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF THE UNDERSIGNED
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE
CALLIOPE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF CALLIOPE. EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. EACH OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH
SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.

          15. Understanding With Respect to Waivers and Consents. Each Guarantor
warrants and agrees that each of the waivers and consents set forth in this
Guaranty is made voluntarily and unconditionally after consultation with outside
legal counsel and with full knowledge of its significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Guarantor
otherwise may have against any Company, Calliope or any other person or entity
or against any collateral. If, notwithstanding the intent of the parties that
the terms of this Guaranty shall control in any and all circumstances, any such
waivers or consents are determined to be

7

--------------------------------------------------------------------------------



unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

          16. Severability. To the extent permitted by applicable law, any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          17. Amendments, Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the undersigned therefrom shall in
any event be effective unless the same shall be in writing executed by each of
the undersigned directly affected by such amendment and/or waiver and Calliope.

          18. Notice. All notices, requests and demands to or upon the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (a) when delivered, if by hand, (b) three (3) days after being sent,
postage prepaid, if by registered or certified mail, (c) when confirmed
electronically, if by facsimile, or (d) when delivered, if by a recognized
overnight delivery service in each event, to the numbers and/or address set
forth beneath the signature of the undersigned.

          19. Successors. Calliope may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, Calliope may assign, or grant participations to,
one or more banks, financial institutions or other entities all or any part of
any of the Obligations. In each such event, Calliope, its Affiliates and each
and every immediate and successive purchaser, assignee, transferee or holder of
all or any part of the Obligations shall have the right to enforce this
Guaranty, by legal action or otherwise, for its own benefit as fully as if such
purchaser, assignee, transferee or holder were herein by name specifically given
such right. Calliope shall have an unimpaired right to enforce this Guaranty for
its benefit with respect to that portion of the Obligations which Calliope has
not disposed of, sold, assigned, or otherwise transferred.

          20. Joinder. It is understood and agreed that any person or entity
that desires to become a Guarantor hereunder, or is required to execute a
counterpart of this Guaranty after the date hereof pursuant to the requirements
of any Document, shall become a Guarantor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to Calliope, (y) delivering
supplements to such exhibits and annexes to such Documents as Calliope shall
reasonably request and/or as may be required by such joinder agreement and (z)
taking all actions as specified in this Guaranty as would have been taken by
such such Guarantor had it been an original party to this Guaranty, in each case
with all documents required above to be delivered to Calliope and with all
documents and actions required above to be taken to the reasonable satisfaction
of Calliope.

          21. Release. Nothing except indefeasible payment in full of the
Obligations shall release any of the undersigned from liability under this
Guaranty.

8

--------------------------------------------------------------------------------



          22. Remedies Not Exclusive. The remedies conferred upon Calliope in
this Guaranty are intended to be in addition to, and not in limitation of any
other remedy or remedies available to Calliope under applicable law or
otherwise.

          23. Limitation of Obligations under this Guaranty. Each Guarantor and
Calliope (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and Calliope (by its acceptance of the benefits of
this Guaranty) hereby irrevocably agrees that the Obligations guaranteed by such
Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors (including this
Guaranty), result in the Obligations of such Guarantor under this Guaranty in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

9

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned
as of the date and year here above written.

 

 

 

 

PWI TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

 

 

 

INCENTRA SOLUTIONS OF CALIFORNIA, INC.

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

 

 

 

 

 

MANAGEDSTORAGE INTERNATIONAL, INC.

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Assistant Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

10

--------------------------------------------------------------------------------




 

 

 

 

 

INCENTRA SOLUTIONS INTERNATIONAL, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Assistant Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

 

 

 

INCENTRA SOLUTIONS OF THE NORTHEAST, INC.

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

 

 

 

NETWORK SYSTEM TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew Richman

 

Title: Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

 

 

 

TACTIX, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

11

--------------------------------------------------------------------------------




 

 

 

 

Title: Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

 

 

 

INCENTRA HELIO ACQUISITION CORP., INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

 

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

Telephone: (303) 440-7829

 

Facsimile: (303) 449-9584

 

State of Formation:

12

--------------------------------------------------------------------------------